UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04363 AMERICAN CENTURY GOVERNMENT INCOME TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 09-30-2010 ITEM 1.REPORTS TO STOCKHOLDERS. Semiannual Report September 30, 2010 American Century Investments® Capital Preservation Fund Table of Contents President’s Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Capital Preservation Performance 4 Yields 5 Portfolio at a Glance 5 Portfolio Composition by Maturity 5 Shareholder Fee Example 6 Financial Statements Schedule of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 15 Other Information Proxy Voting Results 16 Approval of Management Agreement 17 Additional Information 22 Index Definitions 23 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended September 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic, Investor Uncertainty Bonds produced solid returns during the six months ended September 30, 2010 (see the accompanying table). Economic growth and financial market performance were uneven, fueling investor uncertainty, which helped demand for bonds. On the one hand, the economy managed positive growth so far in 2010. On the other hand, the housing market and consumer debt levels remained concerns, while the unemployment rate ended September at 9.6%. The Federal Reserve (the Fed) talked about the growing risk of deflation, and investors began to anticipate another round of quantitative easing (government bond purchases by the Fed to further expand the money supply). To help keep borrowing costs low and stimulate growth, the Fed kept its short-term interest rate target (a key determinant of money market yields) near zero. Paltry interest rates encouraged investors to reach for more yield, helping longer-dated, higher-yielding securities do best. In the Treasury market, this meant the 30-year bond was by far the best-performing maturity segment. Corporate bonds also benefited from demand by yield-hungry investors; however, worries about the economy and potential fallout from the sovereign debt crisis meant higher-quality investment-grade debt was favored over high-yield bonds. Government agency mortgage-backed securities (MBS) had modest, positive returns, but lagged other segments of the taxable bond market. In part this was because the Fed ended its active support for this market in March 2010. In addition, MBS yields were at historically low levels relative to Treasuries, meaning they offered little incentive for investors to take on the additional risks these securities entail. Cash returns were essentially flat for the six months, reflecting the Fed’s policy of extremely low rates. Finally, Treasury inflation-linked securities had positive returns but lagged nominal Treasuries in this low-inflation environment. Yield Curve Fell, Flattened With the Fed openly debating the possibility of deflation and investors buying longer-term Treasuries, the Treasury yield curve shifted lower and flattened during the six months. The two-year Treasury note yield fell from 1.02% to 0.43%, and its 30-year counterpart (most sensitive to inflation/deflation concerns) fell from 4.71% to 3.69%. U.S. Fixed-Income Total Returns For the six months ended September 30, 2010* Barclays Capital U.S. Treasury Bellwethers Barclays Capital U.S. Bond Market Indices Three-Month Bill 0.09% Corporate (investment-grade) 8.29% Two-Year Note 1.79% Treasury 7.54% 10-Year Note 13.25% Corporate High-Yield 6.60% 30-Year Bond 20.70% TIPS (inflation-linked) 6.40% *Total returns for periods less than one year are not annualized. Aggregate 6.05% MBS (mortgage-backed) 3.52% 3 Performance Capital Preservation Total Returns as of September 30, 2010 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Inception Date Investor Class CPFXX 0.01%(2) 0.01%(2) 2.22%(2) 2.09%(2) 10/13/72 Barclays Capital U.S. 1–3 Month Treasury Bill Index — 0.08% 0.11% 2.48% 2.41% — Lipper U.S. Treasury Money Market Funds Average Return(3) — 0.01% 0.02% 1.96% 1.84% — Investor Class’s Lipper Ranking Among U.S. Treasury Money Market Funds(3) — — 34 of 69 7 of 63 6 of 45 — Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the management fee had not been waived. Data provided by Lipper Inc. — A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance — Performance data is total return, and is preliminary and subject to revision. Lipper Rankings — Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Total Annual Fund Operating Expenses Investor Class0.48% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 4 Capital Preservation Yields as of September 30, 2010 7-Day Current Yield After waiver* 0.01% Before waiver -0.30% 7-Day Effective Yield After waiver* 0.01% *Yields would have been lower if a portion of the management fee had not been waived. Portfolio at a Glance As of 9/30/10 Weighted Average Maturity 54 days Weighted Average Life 54 days Portfolio Composition by Maturity % of fund investments as of 9/30/10 1-30 days 32% 31-90 days 47% 91-180 days 18% More than 180 days 3% Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 5 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2010 to September 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 6 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 4/1/10 Ending Account Value 9/30/10 Expenses Paid During Period(1) 4/1/10 – 9/30/10 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.17% Investor Class (before waiver) 0.48% Hypothetical Investor Class (after waiver) 0.17% Investor Class (before waiver) 0.48% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 7 Schedule of Investments Capital Preservation SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value U.S. Treasury Bills(1) — 69.1% U.S. Treasury Bills, 0.18%, 10/7/10 $ $ U.S. Treasury Bills, 0.11%, 10/14/10 U.S. Treasury Bills, 0.21%, 10/21/10 U.S. Treasury Bills, 0.11%, 10/28/10 U.S. Treasury Bills, 0.14%, 11/4/10 U.S. Treasury Bills, 0.15%, 11/12/10 U.S. Treasury Bills, 0.15%, 11/18/10 U.S. Treasury Bills, 0.15%, 11/26/10 U.S. Treasury Bills, 0.14%, 12/9/10 U.S. Treasury Bills, 0.15%, 12/16/10 U.S. Treasury Bills, 0.15%, 12/30/10 U.S. Treasury Bills, 0.34%, 1/13/11 U.S. Treasury Bills, 0.22%, 2/10/11 U.S. Treasury Bills, 0.18%, 3/10/11 TOTAL U.S. TREASURY BILLS U.S. Treasury Notes(1) — 21.1% U.S. Treasury Notes, 4.25%, 10/15/10 U.S. Treasury Notes, 1.50%, 10/31/10 U.S. Treasury Notes, 4.375%, 12/15/10 U.S. Treasury Notes, 0.875%, 1/31/11 U.S. Treasury Notes, 0.875%, 2/28/11 U.S. Treasury Notes, 4.50%, 2/28/11 U.S. Treasury Notes, 0.875%, 4/30/11 U.S. Treasury Notes, 1.00%, 7/31/11 TOTAL U.S. TREASURY NOTES TOTAL INVESTMENT SECURITIES — 90.2% OTHER ASSETS AND LIABILITIES — 9.8%(2) TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments The rates for U.S. Treasury Bills are the yield to maturity at purchase. The rates for U.S. Treasury Notes are the stated coupon rates. Category includes amounts related to net securities sold but not settled as of the period end. See Notes to Financial Statements. 8 Statement of Assets and Liabilities SEPTEMBER 30, 2010 (UNAUDITED) Assets Investment securities, at value (amortized cost and cost for federal income tax purposes) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for capital shares redeemed Accrued management fees Dividends payable Net Assets Investor Class Capital Shares Shares outstanding (unlimited number of shares authorized) Net Asset Value Per Share Net Assets Consist of: Capital paid in Undistributed net realized gain on investment transactions See Notes to Financial Statements. 9 Statement of Operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Trustees’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Net realized gain (loss) on investment transactions Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 10 Statement of Changes in Net Assets SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) AND YEAR ENDED MARCH 31, 2010 Increase (Decrease) in Net Assets September 30, 2010 March 31, 2010 Operations Net investment income (loss) Net realized gain (loss) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) From net realized gains — ) Decrease in net assets from distributions ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 11 Notes to Financial Statements SEPTEMBER 30, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization — American Century Government Income Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Massachusetts business trust. Capital Preservation Fund (the fund) is one fund in a series issued by the trust. The fund is diversified under Rule 2a-7 of the 1940 Act. The fund’s investment objective is to seek maximum safety and liquidity by investing in short-term money market securities issued by the U.S. Treasury that are guaranteed by the direct full faith and credit pledge of the U.S. government. Its secondary objective is to seek to pay shareholders the highest rate of return consistent with safety and liquidity. The following is a summary of the fund’s significant accounting policies. Security Valuations — Securities are generally valued at amortized cost, which approximates current market value. When such valuations do not reflect market value, securities may be valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Security Transactions — For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued and Forward Commitments — The fund may engage in securities transactions on a when-issued or forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. In a when-issued transaction, the payment and delivery are scheduled for a future date and during this period, securities are subject to market fluctuations. In a forward commitment transaction, the fund may sell a security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are executed simultaneously in what are known as “roll” transactions. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions from net investment income and short-term capital gains, if any, are declared daily and paid monthly. The fund does not expect to realize any long-term capital gains, and accordingly, does not expect to pay any capital gains distributions. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 12 Use of Estimates — The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 2. Fees and Transactions with Related Parties Management Fees — The trust has entered into a Management Agreement (the Agreement) with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1370% to 0.2500%. The rates for the Complex Fee range from 0.2500% to 0.3100%. During the six months ended September 30, 2010, the investment advisor voluntarily agreed to waive 0.021% of its management fee. The investment advisor expects the fee waiver to continue through July 31, 2011, and cannot terminate it without consulting the Board of Trustees. In order to maintain a positive yield, ACIM may voluntarily waive a portion of its management fee on a daily basis. This fee waiver may be revised or terminated at any time without notice. The effective annual management fee before waiver for the six months ended September 30, 2010 was 0.47%. The effective annual management fee after waiver for the six months ended September 30, 2010 was 0.16%. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, American Century Investment Services, Inc., and the trust’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). 13 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of September 30, 2010, the valuation inputs used to determine the fair value of the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional details on the fund’s portfolio holdings. 4. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended September 30, 2010, the fund did not utilize the program. 5. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 14 Financial Highlights Capital Preservation Investor Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss) — — Distributions From Net Investment Income — — ) From Net Realized Gains — Total Distributions — — ) Net Asset Value, End of Period Total Return(3) % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(4) % Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) %(4) % Ratio of Net Investment Income (Loss) to Average Net Assets %(4) % Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) )%(4) )% Net Assets, End of Period (in thousands) Six months ended September 30, 2010 (unaudited). Per-share amount was less than $0.005. Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. See Notes to Financial Statements. 15 Proxy Voting Results A special meeting of shareholders was held on June 16, 2010, to vote on the following proposals. Each proposal received the required number of votes and was adopted. A summary of voting results is listed below each proposal. Proposal 1: To elect one Trustee to the Board of Trustees of American Century Government Income Trust (the proposal was voted on by all shareholders of funds issued by American Century Government Income Trust): Frederick L.A. Grauer For: Withhold: Abstain: 0 Broker Non-Vote: 0 The other trustees whose term of office continued after the meeting include Jonathan S. Thomas, John Freidenrich, Ronald J. Gilson, Peter F. Pervere, Myron S. Scholes, and John B. Shoven. Proposal 2: To approve a management agreement between the fund and American Century Investment Management, Inc.: Investor Class For: Against: Abstain: Broker Non-Vote: 16 Approval of Management Agreement Under Section 15(c) of the Investment Company Act, contracts for investment advisory services to a mutual fund are required to be reviewed, evaluated and approved each year by the fund’s board of directors/trustees, including a majority of a fund’s independent directors/trustees (the “Directors”). At American Century Investments, this process is referred to as the “15(c) Process.” The board oversees on a continuous basis the nature and quality of significant services provided by the advisor, the investment performance of the funds, shareholder services, audit and compliance functions and a variety of other matters relating to fund operations. Each year, it also holds a special meeting in connection with determining whether to renew the contracts for advisory services, to review fund performance, shareholder services, adviser profitability, audit and compliance matters, and other fund operational matters. Under a Securities and Exchange Commission rule, the fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the board’s approval or renewal of any advisory agreements within the fund’s most recently completed fiscal half-year period. Basis for Board Approval of Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the fund’s Management Agreement with the Advisor. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board also considered information received in connection with its ongoing oversight and quarterly evaluation, directly and through the committees of the Board, of the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Fund’s operations. The information considered and the discussions held at the meetings included, but were not limited to: • the nature, extent and quality of investment management, shareholder services and other services provided to the Fund; • the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the compliance policies, procedures, and regulatory experience of the Advisor; • data comparing the cost of owning the Fund to the cost of owning a similar fund; • data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; 17 • financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor; • datacomparing services provided and charges to other non-fund investment management clients of the Advisor; and • consideration of collateral or “fall-out” benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties and other effects that could occur as a result of a decision not to continue the relationship with the Advisor. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and the Board members may have attributed different levels of importance to different factors. In deciding to approve the Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications 18 • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is complex and provides Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify within or among asset classes, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly review investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund. This financial information regarding the Advisor is considered in order to evaluate the Advisor’s financial condition, its ability to continue to provide services under the Management Agreement, and the reasonableness of the management fees. 19 Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Fund increase in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of the Fund reflect the complexity of assessing economies of scale. Comparison to Other Funds’ Fees. The Management Agreement provides that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Management Agreement is reasonable in light of the services to be provided to the Fund. 20 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Fund’s fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Management Agreement be approved and recommended its approval to Fund shareholders. In addition, the Directors negotiated a renewal of the one-year waiver by the advisor of a portion of the management fee for Capital Preservation that was in place during the previous year. This change was proposed by the Directors based on their review of the percentile rank of the fund’s fees within the fund’s peer universe and the fact that the Directors seek, as a general rule, to have total expense ratios of existing fixed income and money market funds in the lowest 25th percentile of the fees of comparable funds. 21 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 22 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital U.S. 1-3 Month Treasury Bill Index is the 1-3 month component of the U.S. Treasury Bill Index. The U.S. Treasury Bill Index includes U.S. Treasury bills with a maturity from 1 up to (but not including) 12 months. It excludes zero coupon strips. The Barclays Capital U.S. Aggregate Bond Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Corporate Bond Index (investment-grade) consists of publicly issued U.S. corporate and specified foreign debentures that are SEC-registered and meet specific maturity, liquidity, and quality requirements. The Barclays Capital U.S. Corporate High-Yield Bond Index covers the universe of fixed-rate, non-investment grade corporate debt of issuers in non-emerging market countries. Eurobonds and debt issues from countries designated as emerging markets are excluded. The Barclays Capital U.S. MBS Index (mortgage-backed securities) is a component of the U.S. Aggregate Bond Index and covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). The Barclays Capital U.S. Treasury Bond Index is the U.S. Treasury component of the U.S. Government/Credit Bond Index (a subset of the U.S. Aggregate Bond Index), is composed of public obligations of the U.S. Treasury with a remaining maturity of one year or more and excludes Treasury Bills. The Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index consists of Treasury inflation-protected securities issued by the U.S. Treasury with a remaining maturity of one year or more. 23 Notes 24 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Government Income Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-69825 Semiannual Report September 30, 2010 American Century Investments® Ginnie MaeFund Table of Contents President’s Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Ginnie Mae Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Types of Investments in Portfolio 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Notes to Financial Statements 17 Financial Highlights 23 Other Information Proxy Voting Results 28 Approval of Management Agreement 29 Additional Information 34 Index Definitions 35 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended September 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic, Investor Uncertainty Bonds produced solid returns during the six months ended September 30, 2010 (see the accompanying table). Economic growth and financial market performance were uneven, fueling investor uncertainty, which helped demand for bonds. On the one hand, the economy managed positive growth so far in 2010. On the other hand, the housing market and consumer debt levels remained concerns, while the unemployment rate ended September at 9.6%. The Federal Reserve (the Fed) talked about the growing risk of deflation, and investors began to anticipate another round of quantitative easing (government bond purchases by the Fed to further expand the money supply). To help keep borrowing costs low and stimulate growth, the Fed kept its short-term interest rate target (a key determinant of money market yields) near zero. Paltry interest rates encouraged investors to reach for more yield, helping longer-dated, higher-yielding securities do best. In the Treasury market, this meant the 30-year bond was by far the best-performing maturity segment. Corporate bonds also benefited from demand by yield-hungry investors; however, worries about the economy and potential fallout from the sovereign debt crisis meant higher-quality investment-grade debt was favored over high-yield bonds. Government agency mortgage-backed securities (MBS) had modest, positive returns, but lagged other segments of the taxable bond market. In part this was because the Fed ended its active support for this market in March 2010. In addition, MBS yields were at historically low levels relative to Treasuries, meaning they offered little incentive for investors to take on the additional risks these securities entail. Cash returns were essentially flat for the six months, reflecting the Fed’s policy of extremely low rates. Finally, Treasury inflation-linked securities had pos­i­tive returns but lagged nominal Treasuries in this low-inflation environment. Yield Curve Fell, Flattened With the Fed openly debating the possibility of deflation and investors buying longer-term Treasuries, the Treasury yield curve shifted lower and flattened during the six months. The two-year Treasury note yield fell from 1.02% to 0.43%, and its 30-year counterpart (most sensitive to inflation/deflation concerns) fell from 4.71% to 3.69%. U.S. Fixed-Income Total Returns For the six months ended September 30, 2010* Barclays Capital U.S. Treasury Bellwethers Barclays Capital U.S. Bond Market Indices Three-Month Bill 0.09% Corporate (investment-grade) 8.29% Two-Year Note 1.79% Treasury 7.54% 10-Year Note 13.25% Corporate High-Yield 6.60% 30-Year Bond 20.70% TIPS (inflation-linked) 6.40% *Total returns for periods less than one year are not annualized. Aggregate 6.05% MBS (mortgage-backed) 3.52% 3 Performance Ginnie Mae Total Returns as of September 30, 2010 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BGNMX 4.14% 6.42%(2) 6.05%(2) 5.65% 7.16% 9/23/85 Barclays Capital U.S. GNMA Index — 4.36% 6.72% 6.45% 6.21% 7.90%(3) — Institutional Class AGMNX 4.24% 6.63%(2) — — 7.53%(2) 9/28/07 A Class(4) No sales charge* With sales charge* BGNAX 4.01% -0.70% 6.16%(2) 1.35% 5.78% 4.82% 5.38% 4.90% 5.32% 4.95% 10/9/97 C Class No sales charge* With sales charge* BGNCX 3.62% 2.62% — 3.70%(1) 2.70%(1) 3/1/10 R Class AGMWX 3.78% 5.79% — — 6.74%(2) 9/28/07 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the management fee had not been waived. Since 9/30/85, the date nearest the Investor Class’s inception for which data are available. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Ginnie Mae Growth of $10,000 Over 10 Years $10,000 investment made September 30, 2000 *Ending value would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 0.57% 0.37% 0.82% 1.57% 1.07% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Ginnie Mae Portfolio Managers: Bob Gahagan, Hando Aguilar, and Dan Shiffman Performance Summary Ginnie Mae returned 4.14%* for the six months ended September 30, 2010. By comparison, the Barclays Capital U.S. GNMA Index returned 4.36%. See page 4 for additional performance comparisons. Portfolio returns reflect operating expenses, while index returns do not. Mortgage Market Review Conditions in the housing market were challenging—though mortgage rates remained near record lows, home prices and sales activity lagged in the wake of the June expiration of the government’s homebuyer tax credit. Low rates encouraged mortgage refinancing, but tight lending standards and depressed home values limited refinancing volumes. Against that backdrop, mortgage-backed securities (MBS) produced positive returns but trailed other high-quality taxable bonds. Demand for MBS dropped off as the Federal Reserve’s (the Fed’s) MBS purchase program ended in March. In addition, MBS were comparatively less attractive because their yields stood at historically low levels on an absolute basis and relative to the income payouts available on Treasury securities. What’s more, the final structure and roles of Fannie Mae and Freddie Mac are still to be determined, casting some uncertainty over the market. While that uncertainty weighed on MBS generally, it helped GNMA securities outperform those of Fannie Mae and Freddie Mac for the six months. Reducing Risk Many of the changes we made to the portfolio in the last six months were to reduce risk and position the portfolio for greater interest rate volatility. The main way we did that was by focusing on bonds with specific prepayment attributes or structural characteristics—such as select collateralized mortgage obligations (CMOs)—that better define their likely behavior under different interest rate environments. Another way we did that was to add seasoned MBS (securities that have been through previous periods of rate volatility). In terms of coupon structure, we held an overweight position in intermediate (5.5%–6%) and premium (higher than prevailing rates) coupon bonds over discounts (those with coupons below prevailing rates). We believe this coupon structure should prove beneficial if rates are stable or rise going forward. (Discount bonds tend to underperform premium MBS when rates rise.) However, we did get closer to neutral in terms of coupon structure in recent months, consistent with our risk-reduction approach. We also increased the portfolio’s issuer diversification by adding what we considered to be attractively valued GNMA IIs (multi-issuer mortgage pools, as opposed to single-issuer GNMA Is). *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 6 Ginnie Mae Yield Curve Trade Helped In late 2009, when the slope of the Treasury yield curve approached record levels of steepness, we put in place a yield curve “flattening” trade. We implemented the trade using two- and 30-year Treasury futures (based on the expectation that the yield difference between two- and 30-year securities would narrow going forward). The trade was “duration neutral,” meaning we added no additional interest rate risk in taking the position. This trade was designed to benefit from either a greater rise in short-maturity yields than long-maturity (a “bear flattener”) or a greater decline in long-maturity yields than short-maturity (a “bull flattener”). In the last six months, we’ve seen mostly a bull flattener. Outlook “We have a cautious outlook for the economy and fixed-income markets,” said Portfolio Manager Bob Gahagan. “With respect to the economy, we believe the consumer faces a number of challenges in terms of jobs, housing, and the availability of credit. In addition, the money supply is contracting, leading to questions about the Fed’s ability to aid the economy further. Similarly, the effect of the government’s stimulus plan is waning, and it’s not clear there is any more help in the pipeline. And while an environment of slow growth and modest inflation is typically good for high-quality bonds, yields are already so low that it’s hard to see a sustained rally from here.” “The mortgage market is in transition,” explained Portfolio Manager Hando Aguilar, “with the futures of Fannie Mae and Freddie Mac still undefined. In addition, interest rates are at very low levels, presenting mortgage investors with refinancing risk. However, we think the greater risk over time is from higher interest rates as the economy gradually improves. Rising rates are particularly challenging for MBS, which typically do best when rates are relatively stable. Given those challenges, we are likely to continue to attempt to reduce risk. One way to do that is to maintain a duration (price sensitivity to interest rate changes) close to that of the benchmark. In terms of sector and security selection, we will continue to hold seasoned bonds as well as CMOs and other structured products that we believe can outperform traditional MBS in periods of volatile interest rates.” 7 Ginnie Mae Portfolio at a Glance As of 9/30/10 Average Duration (effective) 3.4 years Weighted Average Life 4.0 years Yields as of September 30, 2010(1) 30-Day SEC Yield Investor Class 3.47% Institutional Class 3.67% A Class 3.08% C Class 2.48% R Class 2.98% (1)Yields would have been lower if a portion of the management fee had not been waived. Types of Investments in Portfolio % of fund investments as of 9/30/10 U.S. Government Agency Mortgage-Backed Securities (all GNMAs) 90.8% U.S. Government Agency Collateralized Mortgage Obligations (all GNMAs) 5.6% Temporary Cash Investments 3.6% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2010 to September 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 4/1/10 Ending Account Value 9/30/10 Expenses Paid During Period(1) 4/1/10 – 9/30/10 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.53% Investor Class (before waiver) 0.56% Institutional Class (after waiver) 0.33% Institutional Class (before waiver) 0.36% A Class (after waiver) 0.78% A Class (before waiver) 0.81% C Class (after waiver) 1.53% C Class (before waiver) 1.56% R Class (after waiver) 1.03% R Class (before waiver) 1.06% Hypothetical Investor Class (after waiver) 0.53% Investor Class (before waiver) 0.56% Institutional Class (after waiver) 0.33% Institutional Class (before waiver) 0.36% A Class (after waiver) 0.78% A Class (before waiver) 0.81% C Class (after waiver) 1.53% C Class (before waiver) 1.56% R Class (after waiver) 1.03% R Class (before waiver) 1.06% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had notbeen waived. 10 Schedule of Investments Ginnie Mae SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value U.S. Government Agency Mortgage-Backed Securities(1) — 97.4% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 1.0% GNMA, VRN, 1.88%, 4/1/11 $ $ FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 96.4% GNMA, 4.50%, settlement date 10/15/10(2) GNMA, 4.00%, 12/20/39 to 2/20/40 GNMA, 4.50%, 7/15/33 to 9/15/40 GNMA, 5.00%, 6/15/33 to 6/20/40(3) GNMA, 5.50%, 4/15/33 to 1/20/40(3) GNMA, 6.00%, 7/20/16 to 2/20/39(3) GNMA, 6.50%, 6/15/23 to 11/15/38(3) GNMA, 7.00%, 5/15/17 to 12/20/29(3) GNMA, 7.25%, 4/15/23 to 6/15/23(3) GNMA, 7.50%, 6/15/13 to 11/15/31(3) GNMA, 7.65%, 6/15/16 to 12/15/16(3) GNMA, 7.75%, 11/15/22 to 6/20/23(3) GNMA, 7.77%, 4/15/20 to 6/15/20(3) GNMA, 7.85%, 9/20/22(3) GNMA, 7.89%, 9/20/22(3) GNMA, 7.98%, 6/15/19(3) GNMA, 8.00%, 2/20/17 to 7/20/30(3) GNMA, 8.15%, 2/15/21(3) GNMA, 8.25%, 10/20/16 to 5/15/27(3) GNMA, 8.35%, 11/15/20(3) GNMA, 8.50%, 1/20/13 to 12/15/30(3) GNMA, 8.75%, 1/15/17 to 7/15/27(3) GNMA, 9.00%, 3/15/13 to 1/15/25(3) GNMA, 9.25%, 9/15/16 to 3/15/25(3) GNMA, 9.50%, 5/15/16 to 7/20/25(3) GNMA, 9.75%, 8/15/17 to 11/20/21(3) GNMA, 10.00%, 3/15/16 to 1/15/22(3) GNMA, 10.25%, 5/15/12 to 2/15/19(3) GNMA, 10.50%, 3/15/14 to 4/20/19(3) GNMA, 11.00%, 2/15/16 to 6/15/20(3) GNMA, 11.25%, 2/20/16(3) GNMA, 11.50%, 5/15/13 to 10/20/18(3) GNMA, 12.00%, 12/15/12(3) GNMA, 12.25%, 2/15/14(3) GNMA, 12.50%, 12/15/10 to 12/15/13(3) GNMA, 13.00%, 2/15/11 to 8/15/15(3) GNMA, 13.50%, 4/15/11 to 8/15/14(3) GNMA, 13.75%, 8/15/14(3) GNMA, 14.00%, 6/15/11 to 7/15/11(3) GNMA, 14.50%, 10/15/12 to 12/15/12(3) GNMA, 15.00%, 7/15/11 to 9/15/12(3) TOTAL FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $1,556,488,531) 11 Ginnie Mae Principal Amount Value U.S. Government Agency Collateralized Mortgage Obligations(1) — 6.0% GNMA, Series 1998-6, Class FA, VRN, 0.77%, 10/18/10, resets monthly off the 1-month LIBOR plus 0.51% with a cap of 9.00%(3) $ $ GNMA, Series 1998-17, Class F, VRN, 0.76%, 10/18/10, resets monthly off the 1-month LIBOR plus 0.50% with a cap of 9.00%(3) GNMA, Series 2000-22, Class FG, VRN, 0.46%, 10/18/10, resets monthly off the 1-month LIBOR plus 0.20% with a cap of 10.00%(3) GNMA, Series 2001-59, Class FD, VRN, 0.76%, 10/18/10, resets monthly off the 1-month LIBOR plus 0.50% with a cap of 8.50%(3) GNMA, Series 2001-62, Class FB, VRN, 0.76%, 10/18/10, resets monthly off the 1-month LIBOR plus 0.50% with a cap of 8.50%(3) GNMA, Series 2002-13, Class FA, VRN, 0.76%, 10/18/10, resets monthly off the 1-month LIBOR plus 0.50% with a cap of 8.50%(3) GNMA, Series 2002-24, Class FA, VRN, 0.76%, 10/18/10, resets monthly off the 1-month LIBOR plus 0.50% with a cap of 8.50%(3) GNMA, Series 2002-29, Class FA SEQ, VRN, 0.61%, 10/20/10, resets monthly off the 1-month LIBOR plus 0.35% with a cap of 9.00%(3) GNMA, Series 2002-31, Class FW, VRN, 0.66%, 10/18/10, resets monthly off the 1-month LIBOR plus 0.40% with a cap of 8.50%(3) GNMA, Series 2003-42, Class FW, VRN, 0.61%, 10/20/10, resets monthly off the 1-month LIBOR plus 0.35% with a cap of 7.00%(3) GNMA, Series 2003-55, Class PG, 5.00%, 6/20/29(3) GNMA, Series 2003-66, Class EH, 5.00%, 5/20/32(3) GNMA, Series 2003-66, Class HF, VRN, 0.71%, 10/20/10, resets monthly off the 1-month LIBOR plus 0.45% with a cap of 7.50% GNMA, Series 2003-85, Class A SEQ, 4.50%, 9/20/27 GNMA, Series 2003-86, Class BD SEQ, 5.50%, 4/20/30 GNMA, Series 2004-30, Class PB, 5.00%, 5/20/29 GNMA, Series 2004-30, Class PD, 5.00%, 2/20/33(3) GNMA, Series 2004-39, Class XF SEQ, VRN, 0.51%, 10/18/10, resets monthly off the 1-month LIBOR plus 0.25% with a cap of 7.50%(3) GNMA, Series 2009-45, Class AB, 5.00%, 12/20/29 GNMA, Series 2010-60, Class DY SEQ, 4.00%, 5/16/25 TOTAL U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $94,534,526) 12 Ginnie Mae Shares Value Temporary Cash Investments — 3.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares $ Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 2.00%–2.125%, 4/15/12–1/15/19, valued at $65,556,525), in a joint trading account at 0.19%, dated 9/30/10, due 10/1/10 (Delivery value $64,190,339) TOTAL TEMPORARY CASH INVESTMENTS (Cost $64,417,347) TOTAL INVESTMENT SECURITIES — 107.3% (Cost $1,715,440,404) OTHER ASSETS AND LIABILITIES — (7.3)% ) TOTAL NET ASSETS — 100.0% $ Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 239 U.S. Long Bond December 2010 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 1,051 U.S. Treasury 2-Year Notes December 2010 Notes to Schedule of Investments GNMA Government National Mortgage Association LIBOR London Interbank Offered Rate resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ Sequential Payer VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Final maturity indicated, unless otherwise noted. Forward commitment. Security, or a portion thereof, has been segregated for forward commitments and/or futures contracts. At the period end, the aggregate value of securities pledged was $336,334,000. See Notes to Financial Statements. 13 Statement of Assets and Liabilities SEPTEMBER 30, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $1,715,440,404) Cash Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Service fees (and distribution fees — A Class and R Class) payable Distribution fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net investment loss ) Accumulated net realized loss on investment transactions ) Net unrealized appreciation on investments Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * C Class R Class *Maximum offering price $11.50 (net asset value divided by 0.9550) See Notes to Financial Statements. 14 Statement of Operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution fees — C Class Service fees — C Class Distribution and service fees: A Class R Class Trustees’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 15 Statement of Changes in Net Assets SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) AND YEAR ENDED MARCH 31, 2010 Increase (Decrease) in Net Assets September 30, 2010 March 31, 2010 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) R Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) See Notes to Financial Statements. 16 Notes to Financial Statements SEPTEMBER 30, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization — American Century Government Income Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management invest­ment company and is organized as a Massachusetts business trust. Ginnie Mae Fund (the fund) is one fund in a series issued by the trust. The fund is diversified under the 1940 Act. The fund’s investment objective is to seek high current income while maintaining liquidity and safety of principal by investing primarily in Government National Mortgage Association certificates. In addition, the fund may buy other U.S. government securities, including U.S. Treasury securities and other securities issued or guaranteed by the U.S. government and its agencies and instrumentalities. The following is a summary of the fund’s significant accounting policies. Multiple Class — The fund is authorized to issue the Investor Class, the Institutional Class, the A Class (formerly Advisor Class), the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Sale of the C Class commenced on March 1, 2010. Security Valuations — Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions — For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. 17 When-Issued and Forward Commitments — The fund may engage in securities transactions on a when-issued or forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. In a when-issued transaction, the payment and delivery are scheduled for a future date and during this period, securities are subject to market fluctuations. In a forward commitment transaction, the fund may sell a security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are executed simultaneously in what are known as “roll” transactions. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. The fund accounts for “roll” transactions as purchases and sales; as such these transactions may increase portfolio turnover. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Trustees. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates — The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 18 2. Fees and Transactions with Related Parties Management Fees — The trust has entered into a Management Agreement (the Agreement) with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2425% to 0.3600%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, C Class and R Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. From April 1, 2010 through July 31, 2010, the investment advisor voluntarily agreed to waive 0.025% of its management fee. Effective August 1, 2010, the investment advisor voluntarily agreed to waive 0.028% of its management fee. The investment advisor expects the fee waiver to continue through July 31, 2011 and cannot terminate it without consulting the Board of Trustees. The total amount of the waiver for each class for the six months ended September 30, 2010 was $187,626, $2,215, $21,990, $122, and $287 for the Investor Class, Institutional Class, A Class, C Class, and R Class, respectively. The effective annual management fee before waiver for each class for the six months ended September 30, 2010, was 0.55% for the Investor Class, A Class, C Class and R Class and 0.35% for the Institutional Class. The effective annual management fee after waiver for each class for the six months ended September 30, 2010 was 0.52% for the Investor Class, A Class, C Class and R Class and 0.32% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively, the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended September 30, 2010, are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended September 30, 2010, were $993,753,497 and $962,288,311, respectively, all of which are U.S. Treasury and Agency obligations. 19 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended September 30, 2010 Year ended March 31, 2010(1) Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 6 66 Redeemed ) ) — — R Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) March 1, 2010 (commencement of sale) through March 31, 2010 for the C Class. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). 20 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of September 30, 2010. The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Government Agency Mortgage-Backed Securities — — U.S. Government Agency Collateralized Mortgage Obligations — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Future Contracts ) — — 6. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of September 30, 2010, is disclosed on the Statement of Assets and Liabilities as a receivable of $14,937 in receivable for variation margin on futures contracts and a liability of $65,688 in payable for variation margin on futures contracts. For the six months ended September 30, 2010, the effect of interest rate risk derivative instruments on the Statement of Operations was $2,025,059 in net realized gain (loss) on futures contract transactions and $(135,968) in change in net unrealized appreciation (depreciation) on futures contracts. 21 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended September 30, 2010, the fund did not utilize the program. 8. Risk Factors The fund’s investment process may result in high portfolio turnover and high commission costs. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of paydown losses, certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. As of March 31, 2010, the fund had accumulated capital losses of $(38,352,481), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: The fund has elected to treat $(1,059,683) of net capital losses incurred in the five-month period ended March 31, 2010, as having been incurred in the following fiscal year for federal income tax purposes. 22 Financial Highlights Ginnie Mae Investor Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations Distributions From Net Investment Income ) Net Asset Value, End of Period Total Return(3) % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(4) % Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) %(4) % Ratio of Net Investment Income (Loss) to Average Net Assets %(4) % Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) %(4) % Portfolio Turnover Rate 59 % Net Assets, End of Period (in thousands) Six months ended September 30, 2010 (unaudited). Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. See Notes to Financial Statements. 23 Ginnie Mae Institutional Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(3) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income ) Net Asset Value, End of Period Total Return(4) % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) % % %(5) Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) %(5) % % %(5) Ratio of Net Investment Income (Loss) to Average Net Assets %(5) % % %(5) Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) %(5) % % %(5) Portfolio Turnover Rate 59 % % % %(6) Net Assets, End of Period (in thousands) Six months ended September 30, 2010 (unaudited). September 28, 2007 (commencement of sale) through March 31, 2008. Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2008. See Notes to Financial Statements. 24 Ginnie Mae A Class(1) For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(3) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations Distributions From Net Investment Income ) Net Asset Value, End of Period Total Return(4) % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) % Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) %(5) % Ratio of Net Investment Income (Loss) to Average Net Assets %(5) % Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) %(5) % Portfolio Turnover Rate 59 % Net Assets, End of Period (in thousands) Prior to March 1, 2010, the A Class was referred to as the Advisor Class. Six months ended September 30, 2010 (unaudited). Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. See Notes to Financial Statements. 25 Ginnie Mae C Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(3) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations Distributions From Net Investment Income ) ) Net Asset Value, End of Period Total Return(4) % % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) %(5) Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) %(5) %(5) Ratio of Net Investment Income (Loss) to Average Net Assets %(5) %(5) Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) %(5) %(5) Portfolio Turnover Rate 59 % %(6) Net Assets, End of Period (in thousands) Six months ended September 30, 2010 (unaudited). March 1, 2010 (commencement of sale) through March 31, 2010. Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2010. See Notes to Financial Statements. 26 Ginnie Mae R Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(3) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income ) Net Asset Value, End of Period Total Return(4) % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) % % %(5) Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) %(5) % % %(5) Ratio of Net Investment Income (Loss) to Average Net Assets %(5) % % %(5) Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) %(5) % % %(5) Portfolio Turnover Rate 59 % % % %(6) Net Assets, End of Period (in thousands) Six months ended September 30, 2010 (unaudited). September 28, 2007 (commencement of sale) through March 31, 2008. Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2008. See Notes to Financial Statements. 27 Proxy Voting Results A special meeting of shareholders was held on June 16, 2010 and June 30, 2010, to vote on the following proposals. Each proposal received the required number of votes and was adopted. A summary of voting results is listed below each proposal. Proposal 1: To elect one Trustee to the Board of Trustees of American Century Government Income Trust (the proposal was voted on by all shareholders of funds issued by American Century Government Income Trust): Frederick L.A. Grauer For: Withhold: Abstain: 0 Broker Non-Vote: 0 The other trustees whose term of office continued after the meeting include Jonathan S. Thomas, John Freidenrich, Ronald J. Gilson, Peter F. Pervere, Myron S. Scholes, and John B. Shoven. Proposal 2: To approve a management agreement between the fund and American Century Investment Management, Inc.: Investor, A and R Classes For: Against: Abstain: Broker Non-Vote: Institutional Class For: Against: 0 Abstain: 0 Broker Non-Vote: 0 28 Approval of Management Agreement Under Section 15(c) of the Investment Company Act, contracts for investment advisory services to a mutual fund are required to be reviewed, evaluated and approved each year by the fund’s board of directors/trustees, including a majority of a fund’s independent directors/trustees (the “Directors”). At American Century Investments, this process is referred to as the “15(c) Process.” The board oversees on a continuous basis the nature and quality of significant services provided by the advisor, the investment performance of the funds, shareholder services, audit and compliance functions and a variety of other matters relating to fund operations. Each year, it also holds a special meeting in connection with determining whether to renew the contracts for advisory services, to review fund performance, shareholder services, adviser profitability, audit and compliance matters, and other fund operational matters. Under a Securities and Exchange Commission rule, the fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the board’s approval or renewal of any advisory agreements within the fund’s most recently completed fiscal half-year period. Basis for Board Approval of Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the fund’s Management Agreement with the Advisor. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board also considered information received in connection with its ongoing oversight and quarterly evaluation, directly and through the committees of the Board, of the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Fund’s operations. The information considered and the discussions held at the meetings included, but were not limited to: • the nature, extent and quality of investment management, shareholder services and other services provided to the Fund; • the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the compliance policies, procedures, and regulatory experience of the Advisor; • data comparing the cost of owning the Fund to the cost of owning a similar fund; • data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; 29 • financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor; • data comparing services provided and charges to other non-fund investment management clients of the Advisor; and • consideration of collateral or “fall-out” benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties and other effects that could occur as a result of a decision not to continue the relationship with the Advisor. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and the Board members may have attributed different levels of importance to different factors. In deciding to approve the Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications 30 • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is complex and provides Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify within or among asset classes, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly review investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such under­performance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund. This financial information regarding the Advisor is considered in order to evaluate the Advisor’s financial condition, its ability to continue to provide services under the Management Agreement, and the reasonableness of the management fees. 31 Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Fund increase in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of the Fund reflect the complexity of assessing economies of scale. Comparison to Other Funds’ Fees. The Management Agreement provides that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Management Agreement is reasonable in light of the services to be provided to the Fund. 32 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Fund’s fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Management Agreement be approved and recommended its approval to Fund shareholders. In addition, the Directors negotiated a renewal of the one-year waiver by the advisor of a portion of the management fee for Ginnie Mae that was in place during the previous year. This change was proposed by the Directors based on their review of the percentile rank of the fund’s fees within the fund’s peer universe and the fact that the Directors seek, as a general rule, to have total expense ratios of existing fixed income and money market funds in the lowest 25th percentile of the fees of comparable funds. 33 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Refer­ence Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 34 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital U.S. Aggregate Bond Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Corporate Bond Index (investment-grade) consists of publicly issued U.S. corporate and specified foreign debentures that are SEC-registered and meet specific maturity, liquidity, and quality requirements. The Barclays Capital U.S. Corporate High-Yield Bond Index covers the universe of fixed-rate, non-investment grade corporate debt of issuers in non-emerging market countries. Eurobonds and debt issues from countries designated as emerging markets are excluded. The Barclays Capital U.S. GNMA Index covers the mortgage-backed pass-through securities of the Government National Mortgage Association (GNMA). It is the GNMA component of the U.S. Mortgage Backed Securities Index. The index is formed by grouping the universe of individual fixed rate GNMA pools into generic aggregates. The Barclays Capital U.S. MBS Index (mortgage-backed securities) is a component of the U.S. Aggregate Bond Index and covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). The Barclays Capital U.S. Treasury Bond Index is the U.S. Treasury component of the U.S. Government/Credit Bond Index (a subset of the U.S. Aggregate Bond Index), is composed of public obligations of the U.S. Treasury with a remaining maturity of one year or more and excludes Treasury Bills. The Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index consists of Treasury inflation-protected securities issued by the U.S. Treasury with a remaining maturity of one year or more. 35 Notes 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Government Income Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-69826 Semiannual Report September 30, 2010 American Century Investments® GovernmentBondFund Table of Contents President’s Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Government Bond Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Types of Investments in Portfolio 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Notes to Financial Statements 18 Financial Highlights 24 Other Information Proxy Voting Results 29 Approval of Management Agreement 30 Additional Information 35 Index Definitions 36 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended September 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic, Investor Uncertainty Bonds produced solid returns during the six months ended September 30, 2010 (see the accompanying table). Economic growth and financial market performance were uneven, fueling investor uncertainty, which helped demand for bonds. On the one hand, the economy managed positive growth so far in 2010. On the other hand, the housing market and consumer debt levels remained concerns, while the unemployment rate ended September at 9.6%. The Federal Reserve (the Fed) talked about the growing risk of deflation, and investors began to anticipate another round of quantitative easing (government bond purchases by the Fed to further expand the money supply). To help keep borrowing costs low and stimulate growth, the Fed kept its short-term interest rate target (a key determinant of money market yields) near zero. Paltry interest rates encouraged investors to reach for more yield, helping longer-dated, higher-yielding securities do best. In the Treasury market, this meant the 30-year bond was by far the best-performing maturity segment. Corporate bonds also benefited from demand by yield-hungry investors; however, worries about the economy and potential fallout from the sovereign debt crisis meant higher-quality investment-grade debt was favored over high-yield bonds. Government agency mortgage-backed securities (MBS) had modest, positive returns, but lagged other segments of the taxable bond market. In part this was because the Fed ended its active support for this market in March 2010. In addition, MBS yields were at historically low levels relative to Treasuries, meaning they offered little incentive for investors to take on the additional risks these securities entail. Cash returns were essentially flat for the six months, reflecting the Fed’s policy of extremely low rates. Finally, Treasury inflation-linked securities had pos­i­tive returns but lagged nominal Treasuries in this low-inflation environment. Yield Curve Fell, Flattened With the Fed openly debating the possibility of deflation and investors buying longer-term Treasuries, the Treasury yield curve shifted lower and flattened during the six months. The two-year Treasury note yield fell from 1.02% to 0.43%, and its 30-year counterpart (most sensitive to inflation/deflation concerns) fell from 4.71% to 3.69%. U.S. Fixed-Income Total Returns For the six months ended September 30, 2010* Barclays Capital U.S. Treasury Bellwethers Barclays Capital U.S. Bond Market Indices Three-Month Bill 0.09% Corporate (investment-grade) 8.29% Two-Year Note 1.79% Treasury 7.54% 10-Year Note 13.25% Corporate High-Yield 6.60% 30-Year Bond 20.70% TIPS (inflation-linked) 6.40% *Total returns for periods less than one year are not annualized. Aggregate 6.05% MBS (mortgage-backed) 3.52% 3 Performance Government Bond Total Returns as of September 30, 2010 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class CPTNX 5.60% 6.80% 6.33% 6.06% 7.57% 5/16/80 Barclays Capital U.S. Government/MBS Index — 5.30% 6.48% 6.27% 6.23% 8.62%(2) — Institutional Class ABTIX 5.80% — — — 5.52%(1) 3/1/10 A Class(3) No sales charge* With sales charge* ABTAX 5.46% 0.71% 6.54% 1.74% 6.06% 5.09% 5.80% 5.31% 5.67% 5.29% 10/9/97 C Class No sales charge* With sales charge* ABTCX 5.07% 4.07% — 4.69%(1) 3.69%(1) 3/1/10 R Class ABTRX 5.43% — — — 5.10%(1) 3/1/10 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Performance information prior to September 3, 2002, is that of the American Century Treasury Fund, all of the net assets of which were acquired by Government Bond pursuant to a plan of reorganization approved by Treasury Fund shareholders on August 2, 2002. Total returns for periods less than one year are not annualized. Since 5/31/80, the date nearest the Investor Class’s inception for which data are available. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Government Bond Growth of $10,000 Over 10 Years $10,000 investment made September 30, 2000 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 0.48% 0.28% 0.73% 1.48% 0.98% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Government Bond Portfolio Managers: Bob Gahagan, Hando Aguilar, Brian Howell, Dan Shiffman, and Jim Platz Performance Summary Government Bond returned 5.60%* for the six months ended September 30, 2010. By comparison, the Barclays Capital U.S. Government/MBS Index returned 5.30%. See page 4 for additional performance comparisons. Portfolio returns reflect operating expenses, while index returns do not. Government Bond’s absolute return reflects the positive performance of intermediate- and long-term government-backed securities in the last six months. Relative to the benchmark, the portfolio outperformed thanks to security selection decisions in the mortgage allocation, a modest contribution to results from a yield curve flattener trade, and a slightly long duration (price sensitivity to yield changes). Security Selection in Mortgage Component Helped Within the mortgage component, we held an underweight position in traditional pass-through government agency mortgage-backed securities (MBS) in favor of higher-yielding Federal Deposit Insurance Corporation (FDIC)-guaranteed securities and collateralized mortgage obligations (CMOs). We avoided traditional MBS because their yields stood at historically low levels on an absolute basis and relative to the income payouts available on Treasury securities. At the same time, the prevailing low interest rate environment meant investors faced questions about the possibility of a wave of home loan refinancings in the short term, balanced against the likelihood of higher rates and MBS underperformance down the road should the economy eventually improve. This positioning helped performance because FDIC paper and CMOs out­per­formed pass-through MBS. Investors favored “structured mortgage products,” such as CMOs, which are less likely to experience sharp price volatility as a result of refinancing and the risk of rapidly changing interest rates. Yield Curve Trade In late 2009, when the slope of the Treasury yield curve approached record levels of steepness, we put in place a yield curve “flattening” trade. We implemented the trade using two- and 30-year Treasury futures (based on the expectation that the yield difference between two- and 30-year securities would narrow going forward). The trade was “duration neutral,” meaning we added no additional interest rate risk in taking the position. This trade was designed to benefit from either a greater rise in short-maturity yields than long-maturity (a “bear flattener”) or a greater decline in long-maturity yields than short-maturity (a “bull flattener”). In the last six months, we’ve seen mostly a bull flattener. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 6 Government Bond Longer Duration Contributed We typically manage duration (price sensitivity to interest rate changes) conservatively, keeping it in a narrow band around that of the benchmark. Rather than make bets on the direction of interest rates, we prefer to focus on adding value through sector and security selection decisions. Nevertheless, we had a slightly long duration relative to the benchmark for the six months. That helped performance because interest rates fell (and bond prices rose) during the period. Sector Allocation Mixed Sector allocation, however, had a mixed effect, as it detracted from relative performance to hold an overweight position in mortgage-backed securities (MBS) and corresponding underweight position in Treasuries. Some of this effect was mitigated by holding an allocation to Treasury inflation-protected securities (TIPS). While TIPS lagged nominal Treasuries, they outperformed MBS. Outlook “We have a cautious outlook for the economy and fixed-income markets,” said Portfolio Manager Bob Gahagan. “With respect to the economy, we believe the consumer faces a number of challenges in terms of jobs, housing, and the availability of credit. In addition, the money supply is contracting, leading to questions about the Federal Reserve’s ability to aid the economy further. Similarly, the effect of the government’s stimulus plan is waning, and it’s not clear there is any more help in the pipeline. And while an environment of slow growth and modest inflation is typically good for high-quality bonds, yields are already so low that it’s hard to see a sustained rally from here.” “Those conditions have important implications for fixed-income investors. With interest rates so low, many are reaching for yield by buying higher-yielding, longer-term or lower-rated securities. But we are mindful of the old investing axiom that more money has been lost chasing yield than in any other pursuit. In this environment, we are sticking to our disciplined, relative-value approach to portfolio management, emphasizing careful security selection and risk management. As a result of that process, we are likely to maintain a duration (price sensitivity to interest rate changes) close to that of the benchmark. In terms of sector allocation, we continue to favor a modest overweight to MBS. Within the mortgage slice, we are likely to continue to favor structured mortgage products at the expense of traditional MBS.” 7 Government Bond Portfolio at a Glance As of 9/30/10 Average Duration (effective) 4.2 years Weighted Average Life 5.1 years Yields as of September 30, 2010 30-Day SEC Yield Investor Class 2.19% Institutional Class 2.38% A Class 1.85% C Class 1.19% R Class 1.68% Types of Investments in Portfolio % of net assets as of 9/30/10 U.S. Treasury Securities 35.8% U.S. Government Agency Mortgage-Backed Securities 32.9% U.S. Government Agency Securities and Equivalents 20.6% Collateralized Mortgage Obligations 8.9% Temporary Cash Investments 4.1% Other Assets and Liabilities (2.3)% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2010 to September 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 4/1/10 Ending Account Value 9/30/10 Expenses Paid During Period* 4/1/10 – 9/30/10 Annualized Expense Ratio* Actual Investor Class 0.48% Institutional Class 0.28% A Class 0.73% C Class 1.48% R Class 0.98% Hypothetical Investor Class 0.48% Institutional Class 0.28% A Class 0.73% C Class 1.48% R Class 0.98% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments Government Bond SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value U.S. Treasury Securities — 35.8% U.S. Treasury Bonds, 11.25%, 2/15/15(1) $ $ U.S. Treasury Bonds, 10.625%, 8/15/15(1) U.S. Treasury Bonds, 8.125%, 8/15/19(1) U.S. Treasury Bonds, 8.125%, 8/15/21(1) U.S. Treasury Bonds, 7.125%, 2/15/23(1) U.S. Treasury Bonds, 6.625%, 2/15/27(1) U.S. Treasury Bonds, 5.50%, 8/15/28(1) U.S. Treasury Bonds, 5.25%, 2/15/29(1) U.S. Treasury Bonds, 3.50%, 2/15/39(1) U.S. Treasury Bonds, 4.25%, 5/15/39(1) U.S. Treasury Bonds, 4.375%, 11/15/39(1) U.S. Treasury Bonds, 4.625%, 2/15/40(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 4/15/12(1) U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15(1) U.S. Treasury Inflation Indexed Notes, 1.375%, 1/15/20(1) U.S. Treasury Notes, 0.75%, 11/30/11(1) U.S. Treasury Notes, 0.875%, 1/31/12(1) U.S. Treasury Notes, 0.75%, 5/31/12(1) U.S. Treasury Notes, 4.125%, 8/31/12(1) U.S. Treasury Notes, 1.375%, 9/15/12(1) U.S. Treasury Notes, 1.125%, 6/15/13(1) U.S. Treasury Notes, 1.875%, 4/30/14(1) U.S. Treasury Notes, 2.375%, 8/31/14(1) U.S. Treasury Notes, 2.125%, 11/30/14(1) U.S. Treasury Notes, 2.625%, 12/31/14(1) U.S. Treasury Notes, 2.50%, 4/30/15(1) U.S. Treasury Notes, 2.125%, 5/31/15(1) U.S. Treasury Notes, 1.25%, 8/31/15(1) U.S. Treasury Notes, 4.50%, 2/15/16(1) U.S. Treasury Notes, 4.875%, 8/15/16(1) U.S. Treasury Notes, 3.00%, 8/31/16(1) U.S. Treasury Notes, 3.25%, 12/31/16(1) U.S. Treasury Notes, 2.375%, 7/31/17(1) U.S. Treasury Notes, 4.75%, 8/15/17(1) U.S. Treasury Notes, 4.00%, 8/15/18(1) U.S. Treasury Notes, 3.625%, 8/15/19(1) U.S. Treasury Notes, 3.625%, 2/15/20(1) TOTAL U.S. TREASURY SECURITIES (Cost $445,203,631) U.S. Government Agency Mortgage-Backed Securities(2) — 32.9% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.2% FNMA, VRN, 5.77%, 12/1/12(1) FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 32.7% FHLMC, 4.50%, 1/1/19(1) FHLMC, 5.00%, 5/1/23(1) FHLMC, 5.50%, 10/1/34(1) FHLMC, 5.50%, 4/1/38(1) FHLMC, 6.50%, 7/1/47(1) FNMA, 6.50%, settlement date 10/15/10(3) FNMA, 4.50%, 6/1/18 FNMA, 4.50%, 5/1/19(1) FNMA, 5.00%, 9/1/20(1) 11 Government Bond Principal Amount Value FNMA, 4.50%, 11/1/20 $ $ FNMA, 6.50%, 3/1/32(1) FNMA, 7.00%, 6/1/32(1) FNMA, 6.50%, 8/1/32(1) FNMA, 5.50%, 7/1/33(1) FNMA, 5.00%, 11/1/33(1) FNMA, 5.50%, 8/1/34 FNMA, 5.50%, 9/1/34(1) FNMA, 5.50%, 10/1/34(1) FNMA, 5.00%, 8/1/35(1) FNMA, 5.50%, 1/1/36(1) FNMA, 5.00%, 2/1/36(1) FNMA, 5.50%, 4/1/36(1) FNMA, 5.00%, 5/1/36(1) FNMA, 5.50%, 12/1/36(1) FNMA, 5.50%, 2/1/37(1) FNMA, 6.50%, 8/1/37(1) FNMA, 6.00%, 11/1/37 FNMA, 6.00%, 9/1/38 FNMA, 6.00%, 11/1/38 FNMA, 4.50%, 2/1/39 FNMA, 6.50%, 6/1/47(1) FNMA, 6.50%, 8/1/47(1) FNMA, 6.50%, 8/1/47(1) FNMA, 6.50%, 9/1/47(1) FNMA, 6.50%, 9/1/47(1) FNMA, 6.50%, 9/1/47(1) FNMA, 6.50%, 9/1/47(1) FNMA, 6.50%, 9/1/47(1) FNMA, 6.00%, 4/1/48(1) GNMA, 6.00%, settlement date 10/15/10(3) GNMA, 5.50%, 12/20/38 GNMA, 6.00%, 1/20/39 GNMA, 5.00%, 3/20/39 GNMA, 5.50%, 3/20/39 GNMA, 5.50%, 4/20/39 GNMA, 5.00%, 12/15/39 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $415,620,396) U.S. Government Agency Securities and Equivalents — 20.6% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 9.2% FHLMC, 1.625%, 4/15/13(1) $ $ FHLMC, 2.50%, 4/23/14 FHLMC, 2.875%, 2/9/15(1) FHLMC, 1.75%, 9/10/15 FHLMC, 5.00%, 2/16/17(1) FHLMC, 5.125%, 11/17/17(1) FHLMC, 4.875%, 6/13/18(1) FNMA, 1.00%, 9/23/13 FNMA, 2.75%, 3/13/14(1) FNMA, 2.75%, 12/29/14(1) FNMA, 1.625%, 10/26/15 FNMA, 5.00%, 2/13/17(1) FNMA, 5.375%, 6/12/17(1) FNMA, 6.625%, 11/15/30(1) GOVERNMENT-BACKED CORPORATE BONDS(4) — 11.4% Ally Financial, Inc., 1.75%, 10/30/12(1) Ally Financial, Inc., 2.20%, 12/19/12(1) Bank of America Corp., 2.10%, 4/30/12(1) Bank of America Corp., 3.125%, 6/15/12(1) Citigroup Funding, Inc., 1.25%, 6/3/11 Citigroup Funding, Inc., 2.125%, 7/12/12(1) Citigroup Funding, Inc., 1.875%, 10/22/12 Citigroup Funding, Inc., 1.875%, 11/15/12(1) General Electric Capital Corp., 2.25%, 3/12/12(1) General Electric Capital Corp., 2.625%, 12/28/12(1) Goldman Sachs Group, Inc. (The), 1.625%, 7/15/11(1) Goldman Sachs Group, Inc. (The), 3.25%, 6/15/12(1) 12 Government Bond Principal Amount Value HSBC USA, Inc., 3.125%, 12/16/11(1) $ $ John Deere Capital Corp., 2.875%, 6/19/12(1) JPMorgan Chase & Co., 2.20%, 6/15/12(1) JPMorgan Chase & Co., 2.125%, 12/26/12(1) Morgan Stanley, 2.00%, 9/22/11(1) State Street Corp., 2.15%, 4/30/12(1) US Bancorp., 1.80%, 5/15/12 Wells Fargo & Co., 3.00%, 12/9/11(1) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $266,437,314) Collateralized Mortgage Obligations(2) — 8.9% FHLMC, Class BL SEQ, 3.50%, 11/15/18 FHLMC, Series 2625, Class FJ SEQ, VRN, 0.56%, 10/15/10, resets monthly off the 1-month LIBOR plus 0.30% with a cap of 7.50%(1) FHLMC, Series 2685, Class ND SEQ, 4.00%, 10/15/18 FHLMC, Series 2706, Class EB, 5.00%, 9/15/20(1) FHLMC, Series 2779, Class FM SEQ, VRN, 0.61%, 10/15/10, resets monthly off the 1-month LIBOR plus 0.35% with a cap of 7.50%(1) FHLMC, Series 2784, Class HJ SEQ, 4.00%, 4/15/19 FHLMC, Series 2892, Class A SEQ, 5.00%, 5/15/21(1) FHLMC, Series 3076, Class BM SEQ, 4.50%, 11/15/25 FHLMC, Series 3203, Class VN SEQ, 5.00%, 6/15/22(1) FHLMC, Series 3601, Class AB SEQ, 1.25%, 11/15/12 FNMA, Series 2002-5, Class PJ, 6.00%, 10/25/21(1) FNMA, Series 2003-10, Class HW SEQ, 5.00%, 11/25/16(1) FNMA, Series 2003-14, Class LA SEQ, 5.00%, 8/25/16(1) FNMA, Series 2003-42, Class FK, VRN, 0.66%, 10/25/10, resets monthly off the 1-month LIBOR plus 0.40% with a cap of 7.50%(1) FNMA, Series 2003-43, Class LF, VRN, 0.61%, 10/25/10, resets monthly off the 1-month LIBOR plus 0.35% with a cap of 8.00%(1) FNMA, Series 2003-52, Class KF SEQ, VRN, 0.66%, 10/25/10, resets monthly off the 1-month LIBOR plus 0.40% with a cap of 7.50%(1) FNMA, Series 2003-123, Class AY, 4.00%, 12/25/18 FNMA, Series 2005-47, Class AN SEQ, 5.00%, 12/25/16(1) FNMA, Series 2005-121, Class V SEQ, 4.50%, 6/25/29 FNMA, Series 2010-39, Class VN SEQ, 5.00%, 10/25/39 GNMA, Series 2004-30, Class PD, 5.00%, 2/20/33(1) GNMA, Series 2010-60, Class DY SEQ, 4.00%, 5/16/25 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $112,170,180) 13 Government Bond Shares Value Temporary Cash Investments — 4.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares $ Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 2.00%–2.125%, 4/15/12–1/15/19, valued at $55,975,815), in a joint trading account at 0.19%, dated 9/30/10, due 10/1/10 (Delivery value $54,809,289) TOTAL TEMPORARY CASH INVESTMENTS (Cost $54,809,773) TOTAL INVESTMENT SECURITIES — 102.3% (Cost $1,294,241,294) OTHER ASSETS AND LIABILITIES — (2.3)% ) TOTAL NET ASSETS — 100.0% $ Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 308 U.S. Long Bond December 2010 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 1,048 U.S. Treasury 2-Year Notes December 2010 Notes to Schedule of Investments Equivalent Security whose principal payments are backed by the full faith and credit of the United States FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association LIBOR London Interbank Offered Rate resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ Sequential Payer VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for forward commitments and/or futures contracts. At the period end, the aggregate value of securities pledged was $302,954,000. Final maturity indicated, unless otherwise noted. Forward commitment. The debt is guaranteed under the Federal Deposit Insurance Corporation’s (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. See Notes to Financial Statements. 14 Statement of Assets and Liabilities SEPTEMBER 30, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $1,294,241,294) Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Service fees (and distribution fees — A Class and R Class) payable Distribution fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net investment loss ) Undistributed net realized gain on investment transactions Net unrealized appreciation on investments Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * C Class R Class *Maximum offering price $12.00 (net asset value divided by 0.9550) See Notes to Financial Statements. 15 Statement of Operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution fees — C Class Service fees — C Class Distribution and service fees: A Class R Class 64 Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 16 Statement of Changes in Net Assets SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) AND YEAR ENDED MARCH 31, 2010 Increase (Decrease) in Net Assets September 30, 2010 March 31, 2010 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) R Class ) ) From net realized gains: Investor Class — ) A Class — ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated net investment loss ) ) See Notes to Financial Statements. 17 Notes to Financial Statements SEPTEMBER 30, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization — American Century Government Income Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management invest­ment company and is organized as a Massachusetts business trust. Government Bond Fund (the fund) is one fund in a series issued by the trust. The fund is diversified under the 1940 Act. The fund’s investment objective is to seek high current income. The fund pursues its objective by investing primarily in U.S. government debt securities, including U.S. Treasury securities and other securities issued or guaranteed by the U.S. government and its agencies and instrumentalities. The following is a summary of the fund’s significant accounting policies. Multiple Class — The fund is authorized to issue the Investor Class, the Institutional Class, the A Class (formerly Advisor Class), the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Sale of the Institutional Class, C Class and R Class commenced on March 1, 2010. Security Valuations — Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions — For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. 18 When-Issued and Forward Commitments — The fund may engage in securities transactions on a when-issued or forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. In a when-issued transaction, the payment and delivery are scheduled for a future date and during this period, securities are subject to market fluctuations. In a forward commitment transaction, the fund may sell a security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are executed simultaneously in what are known as “roll” transactions. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. The fund accounts for “roll” transactions as purchases and sales; as such these transactions may increase portfolio turnover. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Trustees. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders —Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates — The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 19 2. Fees and Transactions with Related Parties Management Fees — The trust has entered into a Management Agreement (the Agreement) with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, C Class and R Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended September 30, 2010, was 0.47% for the Investor Class, A Class, C Class and R Class and 0.27% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively, the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended September 30, 2010, are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended September 30, 2010, were $498,228,446 and $414,309,933, respectively, all of which represented U.S. Treasury and Government Agency Obligations. 20 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended September 30, 2010 Year ended March 31, 2010(1) Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions 6 71 Redeemed ) ) — — A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions 4 47 Redeemed ) ) — — R Class Sold — — Issued in reinvestment of distributions 29 5 57 29 Net increase (decrease) March 1, 2010 (commencement of sale) through March 31, 2010 for the Institutional Class, C Class and R Class. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). 21 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of September 30, 2010. The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Treasury Securities — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Government Agency Securities and Equivalents — — Collateralized Mortgage Obligations — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Future Contracts ) — — 6. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of September 30, 2010, is disclosed on the Statement of Assets and Liabilities as an asset of $19,250 in receivable for variation margin on futures contracts and a liability of $65,500 in payable for variation margin on futures contracts. For the six months ended September 30, 2010, the effect of interest rate risk derivative instruments on the Statement of Operations was $3,060,982 in net realized gain (loss) on futures contract transactions and $8,179 in change in net unrealized appreciation (depreciation) on futures contracts. 22 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended September 30, 2010, the fund did not utilize the program. 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of paydown losses, certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. The fund has elected to treat $(771,968) of net capital losses incurred in the five-month period ended March 31, 2010, as having been incurred in the following fiscal year for federal income tax purposes. 23 Financial Highlights Government Bond Investor Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations Distributions From Net Investment Income ) From Net Realized Gains — ) ) — — — Total Distributions ) Net Asset Value, End of Period Total Return(3) % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(4) % Ratio of Net Investment Income (Loss) to Average Net Assets %(4) % Portfolio Turnover Rate 34 % Net Assets, End of Period (in thousands) Six months ended September 30, 2010 (unaudited). Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. See Notes to Financial Statements. 24 Government Bond Institutional Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(3) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations ) Distributions From Net Investment Income ) ) Net Asset Value, End of Period Total Return(4) % )% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) %(5) Ratio of Net Investment Income (Loss) to Average Net Assets %(5) %(5) Portfolio Turnover Rate 34 % %(6) Net Assets, End of Period (in thousands) Six months ended September 30, 2010 (unaudited). March 1, 2010 (commencement of sale) through March 31, 2010. Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2010. See Notes to Financial Statements. 25 Government Bond A Class(1) For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(3) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations Distributions From Net Investment Income ) From Net Realized Gains — ) ) — — — Total Distributions ) Net Asset Value, End of Period Total Return(4) % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) % Ratio of Net Investment Income (Loss) to Average Net Assets %(5) % Portfolio Turnover Rate 34 % Net Assets, End of Period (in thousands) Prior to March 1, 2010, the A Class was referred to as the Advisor Class. Six months ended September 30, 2010 (unaudited). Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. See Notes to Financial Statements. 26 Government Bond C Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(3) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations ) Distributions From Net Investment Income ) ) Net Asset Value, End of Period Total Return(4) % )% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) %(5) Ratio of Net Investment Income (Loss) to Average Net Assets %(5) %(5) Portfolio Turnover Rate 34 % %(6) Net Assets, End of Period (in thousands) Six months ended September 30, 2010 (unaudited). March 1, 2010 (commencement of sale) through March 31, 2010. Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2010. See Notes to Financial Statements. 27 Government Bond R Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(3) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations ) Distributions From Net Investment Income ) ) Net Asset Value, End of Period Total Return(4) % )% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) %(5) Ratio of Net Investment Income (Loss) to Average Net Assets %(5) %(5) Portfolio Turnover Rate 34 % %(6) Net Assets, End of Period (in thousands) Six months ended September 30, 2010 (unaudited). March 1, 2010 (commencement of sale) through March 31, 2010. Computed using average shares outstanding throughout the period. Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. Annualized. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended March 31, 2010. See Notes to Financial Statements. 28 Proxy Voting Results A special meeting of shareholders was held on June 16, 2010, to vote on the following proposals. Each proposal received the required number of votes and was adopted. A summary of voting results is listed below each proposal. Proposal 1: To elect one Trustee to the Board of Trustees of American Century Government Income Trust (the proposal was voted on by all shareholders of funds issued by American Century Government Income Trust): Frederick L.A. Grauer For: Withhold: Abstain: 0 Broker Non-Vote: 0 The other trustees whose term of office continued after the meeting include Jonathan S. Thomas, John Freidenrich, Ronald J. Gilson, Peter F. Pervere, Myron S. Scholes, and John B. Shoven. Proposal 2: To approve a management agreement between the fund and American Century Investment Management, Inc.: Investor and A Classes For: Against: Abstain: Broker Non-Vote: 29 Approval of Management Agreement Under Section 15(c) of the Investment Company Act, contracts for investment advisory services to a mutual fund are required to be reviewed, evaluated and approved each year by the fund’s board of directors/trustees, including a majority of a fund’s independent directors/trustees (the “Directors”). At American Century Investments, this process is referred to as the “15(c) Process.” The board oversees on a continuous basis the nature and quality of significant services provided by the advisor, the investment performance of the funds, shareholder services, audit and compliance functions and a variety of other matters relating to fund operations. Each year, it also holds a special meeting in connection with determining whether to renew the contracts for advisory services, to review fund performance, shareholder services, adviser profitability, audit and compliance matters, and other fund operational matters. Under a Securities and Exchange Commission rule, the fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the board’s approval or renewal of any advisory agreements within the fund’s most recently completed fiscal half-year period. Basis for Board Approval of Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the fund’s Management Agreement with the Advisor. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Fund and services provided to the Fund by the Advisor. The Board also considered information received in connection with its ongoing oversight and quarterly evaluation, directly and through the committees of the Board, of the nature and quality of significant services provided by the Advisor, the investment performance of the Fund, shareholder services, audit and compliance functions and a variety of other matters relating to the Fund’s operations. The information considered and the discussions held at the meetings included, but were not limited to: • the nature, extent and quality of investment management, shareholder services and other services provided to the Fund; • the wide range of programs and services the Advisor provides to the Fund and its shareholders on a routine and non-routine basis; • the compliance policies, procedures, and regulatory experience of the Advisor; • data comparing the cost of owning the Fund to the cost of owning a similar fund; • data comparing the Fund’s performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies; 30 • financial data showing the profitability of the Fund to the Advisor and the overall profitability of the Advisor; • data comparing services provided and charges to other non-fund investment management clients of the Advisor; and • consideration of collateral or “fall-out” benefits derived by the Advisor from the management of the Fund and potential sharing of economies of scale in connection with the management of the Fund. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In this regard, the Board was mindful of the potential disruptions of the Fund’s operations and various risks, uncertainties and other effects that could occur as a result of a decision not to continue the relationship with the Advisor. In particular, the Board recognized that most shareholders have invested in the Fund on the strength of the Advisor’s industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Fund. The Board considered all of the information provided by the Advisor, the independent data providers, and the Board’s independent legal counsel, and evaluated such information for the Fund. The Board did not identify any single factor as being all-important or controlling, and the Board members may have attributed different levels of importance to different factors. In deciding to approve the Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services — Generally. Under the Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Fund. The Board noted that under the Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including: • constructing and designing the Fund • portfolio research and security selection • initial capitalization/funding • securities trading • Fund administration • custody of Fund assets • daily valuation of the Fund’s portfolio • shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications 31 • legal services • regulatory and portfolio compliance • financial reporting • marketing and distribution The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The nature of the investment management services provided to the Fund is complex and provides Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify within or among asset classes, and liquidity. In evaluating investment performance, the Board expects the Advisor to manage the Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly review investment performance information for the Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such under­performance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Management Agreement, the Advisor will also provide the Fund with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Fund, its profitability in managing the Fund, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Fund. This financial information regarding the Advisor is considered in order to evaluate the Advisor’s financial condition, its ability to continue to provide services under the Management Agreement, and the reasonableness of the management fees. 32 Ethics. The Board generally considers the Advisor’s commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisor’s practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Fund. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of the Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Fund. The Board believes the Advisor is appropriately sharing economies of scale through its com­petitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Fund increase in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of the Fund reflect the complexity of assessing economies of scale. Comparison to Other Funds’ Fees. The Management Agreement provides that the Fund pays the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Fund, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Fund’s Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Board’s analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider and comparing the Fund’s unified fee to the total expense ratio of other funds in the Fund’s peer group. The Board concluded that the management fee to be paid by the Fund to the Advisor under the Management Agreement is reasonable in light of the services to be provided to the Fund. 33 Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Fund. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Fund. The Board analyzed this information and concluded that the fees charged and services provided to the Fund were reasonable by comparison. Collateral or “Fall-Out” Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Fund. They concluded that the Advisor’s primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Fund, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Fund to determine breakpoints in the Fund’s fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Management Agreement be approved and recommended its approval to Fund shareholders. 34 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Refer­ence Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 35 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. The Barclays Capital U.S. Aggregate Bond Index represents securities that are taxable, registered with the Securities and Exchange Commission, and U.S. dollar-denominated. The index covers the U.S. investment-grade fixed-rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Corporate Bond Index (investment-grade) consists of publicly issued U.S. corporate and specified foreign debentures that are SEC-registered and meet specific maturity, liquidity, and quality requirements. The Barclays Capital U.S. Corporate High-Yield Bond Index covers the universe of fixed-rate, non-investment grade corporate debt of issuers in non-emerging market countries. Eurobonds and debt issues from countries designated as emerging markets are excluded. The Barclays Capital U.S. Government/MBS Index combines two components of the U.S. Aggregate Bond Index. The U.S. Government component includes U.S. Treasury and U.S. government agency securities with remaining maturities of one year or more. The Mortgage-Backed Securities component covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). The Barclays Capital U.S. MBS Index (mortgage-backed securities) is a component of the U.S. Aggregate Bond Index and covers the mortgage-backed pass-through securities of Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). The Barclays Capital U.S. Treasury Bond Index is the U.S. Treasury component of the U.S. Government/Credit Bond Index (a subset of the U.S. Aggregate Bond Index), is composed of public obligations of the U.S. Treasury with a remaining maturity of one year or more and excludes Treasury Bills. The Barclays Capital U.S. Treasury Inflation Protected Securities (TIPS) Index consists of Treasury inflation-protected securities issued by the U.S. Treasury with a remaining maturity of one year or more. 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Government Income Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-69827 Semiannual Report September 30, 2010 American Century Investments® Inflation-Adjusted BondFund Table of Contents President’s Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Inflation-Adjusted Bond Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Types of Investments in Portfolio 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Notes to Financial Statements 21 Financial Highlights 28 Other Information Proxy Voting Results 33 Approval of Management Agreement 34 Additional Information 39 Index Definitions 40 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended September 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic, Investor Uncertainty Bonds produced solid returns during the six months ended September 30, 2010 (see the accompanying table). Economic growth and financial market performance were uneven, fueling investor uncertainty, which helped demand for bonds. On the one hand, the economy managed positive growth so far in 2010. On the other hand, the housing market and consumer debt levels remained concerns, while the unemployment rate ended September at 9.6%. The Federal Reserve (the Fed) talked about the growing risk of deflation, and investors began to anticipate another round of quantitative easing (government bond purchases by the Fed to further expand the money supply). To help keep borrowing costs low and stimulate growth, the Fed kept its short-term interest rate target (a key determinant of money market yields) near zero. Paltry interest rates encouraged investors to reach for more yield, helping longer-dated, higher-yielding securities do best. In the Treasury market, this meant the 30-year bond was by far the best-performing maturity segment. Corporate bonds also benefited from demand by yield-hungry investors; however, worries about the economy and potential fallout from the sovereign debt crisis meant higher-quality investment-grade debt was favored over high-yield bonds. Government agency mortgage-backed securities (MBS) had modest, positive returns, but lagged other segments of the taxable bond market. In part this was because the Fed ended its active support for this market in March 2010. In addition, MBS yields were at historically low levels relative to Treasuries, meaning they offered little incentive for investors to take on the additional risks these securities entail. Cash returns were essentially flat for the six months, reflecting the Fed’s policy of extremely low rates. Finally, Treasury inflation-linked securities had positive returns but lagged nominal Treasuries in this low-inflation environment. Yield Curve Fell, Flattened With the Fed openly debating the possibility of deflation and investors buying longer-term Treasuries, the Treasury yield curve shifted lower and flattened during the six months. The two-year Treasury note yield fell from 1.02% to 0.43%, and its 30-year counterpart (most sensitive to inflation/deflation concerns) fell from 4.71% to 3.69%. U.S. Fixed-Income Total Returns For the six months ended September 30, 2010* Barclays Capital U.S. Treasury Bellwethers Barclays Capital U.S. Bond Market Indices Three-Month Bill 0.09% Corporate (investment-grade) 8.29% Two-Year Note 1.79% Treasury 7.54% 10-Year Note 13.25% Corporate High-Yield 6.60% 30-Year Bond 20.70% TIPS (inflation-linked) 6.40% *Total returns for periods less than one year are not annualized. Aggregate 6.05% MBS (mortgage-backed) 3.52% 3 Performance Inflation-Adjusted Bond Total Returns as of September 30, 2010 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class ACITX 6.45% 8.75% 5.32% 7.01% 6.20% 2/10/97 Barclays Capital U.S. TIPS Index — 6.40% 8.89% 5.49% 7.49% 6.79%(2) — Institutional Class AIANX 6.59% 9.01% 5.53% — 5.88% 10/1/02 A Class(3) No sales charge* With sales charge* AIAVX 6.31% 1.54% 8.53% 3.63% 5.06% 4.10% 6.75% 6.26% 6.41% 6.02% 6/15/98 C Class No sales charge* With sales charge* AINOX 5.93% 4.93% — 5.93%(1) 4.93%(1) 3/1/10 R Class AIARX 6.14% — — — 6.23%(1) 3/1/10 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Since 2/28/97, the date nearest the Investor Class’s inception for which data are available. Prior to March 1, 2010, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Inflation-Adjusted Bond Growth of $10,000 Over 10 Years $10,000 investment made September 30, 2000 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 0.48% 0.28% 0.73% 1.48% 0.98% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Inflation-Adjusted Bond Portfolio Managers: Bob Gahagan, Brian Howell, and Jim Platz Performance Summary Inflation-Adjusted Bond returned 6.45%* for the six months ended September 30, 2010. By comparison, the fund’s benchmark, the Barclays Capital U.S. TIPS Index, returned 6.40%. Portfolio returns reflect operating expenses, while index returns do not. In general, economic data continued to point to lackluster growth, stoking fears of deflation and a potential “phase two” of the Great Recession. Nevertheless, TIPS (Treasury inflation-protected securities) posted solid returns for the six-month period, boosted by a strong rally in the Treasury market. The growing likelihood of government securities purchases by the Federal Reserve (the Fed), combined with the overall aura of economic uncertainty, helped keep Treasuries, including TIPS, in favor. The portfolio’s outperformance relative to the benchmark was primarily due to a portfolio-only weighting in corporate securities, which outperformed TIPS during the period. Commodities Index Declined, Inflation Remained Low Most commodity prices generally declined, as indicated by the S&P Goldman Sachs Commodities Index, a measure of price movements in the global commodities markets, which posted a six-month return of -3.00%. Oil prices remained volatile, starting the period at $84 a barrel before tumbling in May to $68 on concerns about subdued economic growth in developed nations. Later in the period, expectations for growing demand from emerging markets sparked a modest price rebound, and oil ended September at $80 a barrel. Meanwhile, gold prices soared, advancing more than 17% on concerns about the weakening U.S. economy and dollar. Headline inflation, according to the year-to-year change in the Consumer Price Index (CPI), remained muted, rising only 1.1% as of September 30. Similarly, core inflation (excluding food and energy prices) gained just 0.8%. In this environment, the yield difference (or breakeven rate) between 10-year TIPS and nominal 10-year Treasuries fell from 2.26 percentage points at the end of March to 1.82 percentage points at the end of September. The 10-year breakeven rate equals the market’s expectations for inflation for the next 10 years and reflects the inflation rate required for TIPS to outperform nominal Treasuries during that period. The decline suggests TIPS offer long-term value (it will only require an inflation rate higher than 1.82% for TIPS to outperform nominal Treasuries), especially given the potential for higher inflation to emerge from the extraordinary amounts of monetary and fiscal stimulus still working through the financial system. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 6 Inflation-Adjusted Bond Portfolio Strategy We continued to invest the majority of the portfolio in TIPS (91% as of September 30), while investing the remainder in “spread” (non-Treasury) sectors, including investment-grade corporate and mortgage-backed bonds. Overall, this strategy helped results, as outperformance from corporate bonds offset lagging performance from mortgage securities. In an effort to maintain maximum inflation protection without investing further in TIPS, we used inflation “swaps” to synthetically create an inflation-linked “overlay” for the non-inflation-linked spread securities. Inflation swaps are fixed-maturity instruments, negotiated through a counterparty (investment bank), that return the rate of inflation (CPI). All swaps bear counterparty credit risk, but we apply stringent controls and oversight with regard to this risk. The portfolio’s swaps outperformed during the period, primarily because we used corporate securities as the counterparts to the swap agreements. Within the portfolio’s TIPS allocation, our overweight to longer-maturity “high accretion” TIPS detracted from performance. These securities, which have larger accrued inflation adjustments built into them, lagged as inflation fears waned, the economy weakened, and the “real” (after subtracting the inflation premium) Treasury yield curve remained relatively steep. Nevertheless, we believe the high accretion TIPS still offer value and will contribute positively to performance as CPI bottoms and deflation concerns dissipate. We positioned the portfolio for a flattening of the nominal Treasury yield curve. We believe this strategy should provide longer-term value, as the yield spreads between shorter- and longer-maturity Treasuries tighten, either due to lower long-term yields or rising short-term yields. Outlook While the weak economy has helped temper the market’s near-term inflation concerns, the significant monetary and fiscal stimulus from the Fed and U.S. Treasury run the risk of creating significantly higher inflation and a weaker dollar than are currently priced into the market. Therefore, we believe TIPS remain attractively valued at current levels, given long-term inflation averages and the potential for higher-than-usual inflation in the years ahead. 7 Inflation-Adjusted Bond Portfolio at a Glance As of 9/30/10 Weighted Average Life 9.3 years Average Duration (effective) 6.5 years Yields as of September 30, 2010 30-Day SEC Yield Investor Class 0.68% Institutional Class 0.87% A Class 0.41% C Class -0.30% R Class 0.19% Types of Investments in Portfolio % of net assets as of 9/30/10 U.S. Treasury Securities 90.5% Corporate Bonds 6.0% Commercial Mortgage-Backed Securities 1.9% Collateralized Mortgage Obligations 0.9% Asset-Backed Securities 0.5% Municipal Securities 0.1% Sovereign Governments & Agencies 0.1% Temporary Cash Investments 0.6% Other Assets and Liabilities (0.6)% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from April 1, 2010 to September 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 4/1/10 Ending Account Value 9/30/10 Expenses Paid During Period* 4/1/10 – 9/30/10 Annualized Expense Ratio* Actual Investor Class 0.48% Institutional Class 0.28% A Class 0.73% C Class 1.48% R Class 0.98% Hypothetical Investor Class 0.48% Institutional Class 0.28% A Class 0.73% C Class 1.48% R Class 0.98% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments Inflation-Adjusted Bond SEPTEMBER 30, 2010 (UNAUDITED) Principal Amount Value U.S. Treasury Securities — 90.5% U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/25(1) $ $ U.S. Treasury Inflation Indexed Bonds, 2.00%, 1/15/26(1) U.S. Treasury Inflation Indexed Bonds, 2.375%, 1/15/27(1) U.S. Treasury Inflation Indexed Bonds, 1.75%, 1/15/28(1) U.S. Treasury Inflation Indexed Bonds, 3.625%, 4/15/28(1) U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29(1) U.S. Treasury Inflation Indexed Bonds, 3.875%, 4/15/29(1) U.S. Treasury Inflation Indexed Bonds, 3.375%, 4/15/32(1) U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40(1) U.S. Treasury Inflation Indexed Notes, 3.375%, 1/15/12(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 4/15/12(1) U.S. Treasury Inflation Indexed Notes, 3.00%, 7/15/12(1) U.S. Treasury Inflation Indexed Notes, 0.625%, 4/15/13(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/13(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/14(1) U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 7/15/14(1) U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15(1) U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15(1) U.S. Treasury Inflation Indexed Notes, 2.00%, 1/15/16(1) U.S. Treasury Inflation Indexed Notes, 2.50%, 7/15/16(1) U.S. Treasury Inflation Indexed Notes, 2.375%, 1/15/17(1) U.S. Treasury Inflation Indexed Notes, 2.625%, 7/15/17(1) U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/18(1) U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18(1) U.S. Treasury Inflation Indexed Notes, 2.125%, 1/15/19(1) U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/19(1) U.S. Treasury Inflation Indexed Notes, 1.375%, 1/15/20(1) U.S. Treasury Inflation Indexed Notes, 1.25%, 7/15/20(1) TOTAL U.S. TREASURY SECURITIES (Cost $3,222,458,372) Corporate Bonds — 6.0% AEROSPACE & DEFENSE — 0.1% L-3 Communications Corp., 5.20%, 10/15/19(1) United Technologies Corp., 5.70%, 4/15/40(1) BEVERAGES — 0.3% 11 Inflation-Adjusted Bond Principal Amount Value Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/19(2) $ $ Coca-Cola Co. (The), 3.625%, 3/15/14(1) Coca-Cola Enterprises, Inc., 4.25%, 3/1/15(1) PepsiCo, Inc., 3.10%, 1/15/15(1) BIOTECHNOLOGY — 0.1% Amgen, Inc., 5.85%, 6/1/17(1) CAPITAL MARKETS — 0.6% Credit Suisse (New York), 5.50%, 5/1/14(1) Credit Suisse (New York), 5.30%, 8/13/19(1) Credit Suisse AG, 5.40%, 1/14/20(1) Goldman Sachs Group, Inc. (The), 7.50%, 2/15/19(1) Goldman Sachs Group, Inc. (The), 5.375%, 3/15/20(1) Morgan Stanley, 4.20%, 11/20/14(1) Morgan Stanley, 7.30%, 5/13/19(1) CHEMICALS — 0.1% Dow Chemical Co. (The), 8.55%, 5/15/19(1) COMMERCIAL BANKS — 0.1% PNC Bank N.A., 6.00%, 12/7/17(1) PNC Funding Corp., 3.625%, 2/8/15(1) COMMUNICATIONS EQUIPMENT — 0.1% Cisco Systems, Inc., 5.90%, 2/15/39(1) CONSUMER FINANCE — 0.2% General Electric Capital Corp., 3.75%, 11/14/14(1) General Electric Capital Corp., 3.50%, 6/29/15(1) General Electric Capital Corp., 5.625%, 9/15/17(1) General Electric Capital Corp., 6.00%, 8/7/19(1) John Deere Capital Corp., 4.90%, 9/9/13(1) DIVERSIFIED FINANCIAL SERVICES — 0.3% Bank of America Corp., 6.50%, 8/1/16(1) Citigroup, Inc., 6.01%, 1/15/15(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% AT&T, Inc., 6.70%, 11/15/13(1) AT&T, Inc., 6.55%, 2/15/39(1) Cellco Partnership/Verizon Wireless Capital LLC, 5.55%, 2/1/14(1) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18(1) Deutsche Telekom International Finance BV, 6.75%, 8/20/18(1) Verizon Communications, Inc., 6.10%, 4/15/18(1) ELECTRIC UTILITIES — 0.2% Duke Energy Ohio, Inc., 2.10%, 6/15/13(1) Exelon Generation Co. LLC, 4.00%, 10/1/20(1) FirstEnergy Solutions Corp., 6.05%, 8/15/21(1) FOOD & STAPLES RETAILING — 0.1% Wal-Mart Stores, Inc., 2.875%, 4/1/15(1) FOOD PRODUCTS — 0.3% Kraft Foods, Inc., 5.375%, 2/10/20(1) Kraft Foods, Inc., 6.50%, 2/9/40(1) Mead Johnson Nutrition Co., 5.90%, 11/1/39(1) HEALTH CARE EQUIPMENT & SUPPLIES — 0.2% 12 Inflation-Adjusted Bond Principal Amount Value Medtronic, Inc., 3.00%, 3/15/15(1) $ $ Stryker Corp., 3.00%, 1/15/15(1) INDUSTRIAL CONGLOMERATES — 0.1% General Electric Co., 5.25%, 12/6/17(1) INSURANCE(3) Prudential Financial, Inc., 2.75%, 1/14/13(1) MACHINERY — 0.1% Deere & Co., 5.375%, 10/16/29(1) MEDIA — 0.6% CBS Corp., 5.75%, 4/15/20(1) Comcast Corp., 5.90%, 3/15/16(1) DirecTV Holdings LLC, 3.55%, 3/15/15(1) NBC Universal, Inc., 4.375%, 4/1/21(2)(4) News America, Inc., 6.90%, 8/15/39(1) Time Warner Cable, Inc., 8.25%, 2/14/14(1) Time Warner, Inc., 4.875%, 3/15/20(1) METALS & MINING — 0.2% Anglo American Capital plc, 4.45%, 9/27/20(1)(2) Newmont Mining Corp., 6.25%, 10/1/39(1) Rio Tinto Finance USA Ltd., 5.875%, 7/15/13(1) MULTI-UTILITIES — 0.3% Dominion Resources, Inc., 6.40%, 6/15/18(1) Pacific Gas & Electric Co., 6.25%, 12/1/13(1) Pacific Gas & Electric Co., 5.80%, 3/1/37(1) PG&E Corp., 5.75%, 4/1/14(1) Sempra Energy, 6.50%, 6/1/16(1) OFFICE ELECTRONICS — 0.1% Xerox Corp., 6.35%, 5/15/18(1) OIL, GAS & CONSUMABLE FUELS — 0.7% Chevron Corp., 3.95%, 3/3/14 ConocoPhillips, 4.75%, 2/1/14(1) Enterprise Products Operating LLC, 3.70%, 6/1/15(1) Enterprise Products Operating LLC, 6.45%, 9/1/40(1) Kinder Morgan Energy Partners LP, 5.30%, 9/15/20(1) Shell International Finance BV, 4.30%, 9/22/19(1) Talisman Energy, Inc., 7.75%, 6/1/19(1) Williams Partners LP, 5.25%, 3/15/20(1) XTO Energy, Inc., 6.50%, 12/15/18(1) PAPER & FOREST PRODUCTS — 0.1% International Paper Co., 9.375%, 5/15/19(1) International Paper Co., 7.30%, 11/15/39(1) PHARMACEUTICALS — 0.2% Abbott Laboratories, 5.30%, 5/27/40(1) Pfizer, Inc., 6.20%, 3/15/19(1) Roche Holdings, Inc., 6.00%, 3/1/19(1)(2) REAL ESTATE INVESTMENT TRUSTS (REITs)(3) ProLogis, 7.375%, 10/30/19(1) ROAD & RAIL — 0.1% Union Pacific Corp., 7.875%, 1/15/19(1) SOFTWARE — 0.3% 13 Inflation-Adjusted Bond Principal Amount Value Adobe Systems, Inc., 3.25%, 2/1/15(1) $ $ Oracle Corp., 5.75%, 4/15/18(1) WIRELESS TELECOMMUNICATION SERVICES(3) America Movil SAB de CV, 5.00%, 3/30/20(1) TOTAL CORPORATE BONDS (Cost $211,599,032) Commercial Mortgage-Backed Securities(5) — 1.9% Credit Suisse Mortgage Capital Certificates, Series 2007 TF2A, Class A1, VRN, 0.44%, 10/15/10, resets monthly off the 1-month LIBOR plus 0.18% with no caps(1)(2) Greenwich Capital Commercial Funding Corp., Series 2005 GG3, Class A4, VRN, 4.80%, 10/1/10(1) GS Mortgage Securities Corp. II, Series 2004 GG2, Class A4 SEQ, 4.96%, 8/10/38(1) GS Mortgage Securities Corp. II, Series 2004 GG2, Class A6 SEQ, VRN, 5.40%, 10/1/10(1) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4 SEQ, 4.75%, 7/10/39(1) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4A SEQ, 4.75%, 7/10/39(1) LB-UBS Commercial Mortgage Trust, Series 2005 C5, Class AM, VRN, 5.02%, 10/11/10(1) Lehman Brothers Floating Rate Commercial Mortgage Trust, Series 2007 LLFA, Class A1, VRN, 0.56%, 10/15/10, resets monthly off the 1-month LIBOR plus 0.30% with no caps(1)(2) Wachovia Bank Commercial Mortgage Trust, Series 2006 C23, Class A4, VRN, 5.42%, 10/1/10(1) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $74,175,082) Collateralized Mortgage Obligations(5) — 0.9% Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(1) Banc of America Mortgage Securities, Inc., Series 2004-8, Class 5A1, 6.50%, 5/25/32 Wells Fargo Mortgage-Backed Securities Trust, Series 2003-11, Class 1A10 SEQ, 4.75%, 10/25/18(1) Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/37 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $32,879,217) Asset-Backed Securities(5) — 0.5% CenterPoint Energy Transition Bond Co. LLC, Series 2009-1, Class A1 SEQ, 1.83%, 2/15/16 Entergy Texas Restoration Funding LLC, Series 2009 A, Class A1 SEQ, 2.12%, 2/1/16(1) TOTAL ASSET-BACKED SECURITIES (Cost $16,797,258) Municipal Securities — 0.1% Bay Area Toll Auth. Toll Bridge Rev., Series2010 S1, (Building Bonds), 6.92%, 4/1/40(1) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39(1) 14 Inflation-Adjusted Bond Principal Amount Value New York State Dormitory Auth. Rev., (Building Bonds), 5.63%, 3/15/39(1) $ $ Texas GO, (Building Bonds), 5.52%, 4/1/39(1) TOTAL MUNICIPAL SECURITIES (Cost $5,207,661) Sovereign Governments & Agencies — 0.1% Republic of Italy, 3.125%, 1/26/15(1) (Cost $3,360,939) Principal Amount/ Shares Value Temporary Cash Investments — 0.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.375%, 11/15/19, valued at $23,930,891), in a joint trading account at 0.18%, dated 9/30/10, due 10/1/10 (Delivery value $23,465,117) TOTAL TEMPORARY CASH INVESTMENTS (Cost $23,470,918) TOTAL INVESTMENT SECURITIES — 100.6% (Cost $3,589,948,479) OTHER ASSETS AND LIABILITIES — (0.6)% ) TOTAL NET ASSETS — 100.0% $ Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 1,120 U.S. Long Bond December 2010 502 U.S. Treasury 10-Year Notes December 2010 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 3,717 U.S. Treasury 2-Year Notes December 2010 15 Inflation-Adjusted Bond Swap Agreements Notional Amount Description of Agreement Premiums Paid (Received) Value TOTAL RETURN Pay a fixed rate equal to 1.13 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc. Expires January 2012. — $ ) Pay a fixed rate equal to 0.12 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires January 2015. — ) Pay a fixed rate equal to 1.31 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc. Expires April 2017. — ) Pay a fixed rate equal to 0.21 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires April 2018. — ) Pay a fixed rate equal to 0.25 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires March 2019. — ) Pay a fixed rate equal to 0.30 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires December 2019. — ) Pay a fixed rate equal to 0.30 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires March 2020. — ) Pay a fixed rate equal to 0.30 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires March 2020. — ) Pay a fixed rate equal to 0.37 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires April 2022. — ) Pay a fixed rate equal to 1.77 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Barclays Bank plc. Expires December 2027. — ) Pay a fixed rate equal to 0.81 multiplied by the notional amount and receive the return of the U.S. CPI Urban Consumers NSA Index upon the termination date with Bank of America N.A. Expires February 2030. — ) $ ) 16 Inflation-Adjusted Bond Notes to Schedule of Investments CPI Consumer Price Index GO General Obligation LB-UBS Lehman Brothers, Inc. — UBS AG LIBOR London Interbank Offered Rate NSA Not Seasonally Adjusted resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ Sequential Payer VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for when-issued securities, futures contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $1,051,806,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $28,110,504, which represented 0.7% of total net assets. Category is less than 0.05% of total net assets. When-issued security. Final maturity indicated, unless otherwise noted. See Notes to Financial Statements. 17 Statement of Assets and Liabilities SEPTEMBER 30, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $3,589,948,479) Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Service fees (and distribution fees — A Class and R Class) payable Distribution fees payable Swap agreements, at value Net Assets Net Assets Consist of: Capital paid in Undistributed net investment income Undistributed net realized gain on investment transactions Net unrealized appreciation on investments Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * C Class R Class *Maximum offering price $12.63 (net asset value divided by 0.9550) See Notes to Financial Statements. 18 Statement of Operations FOR THE SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution fees — C Class Service fees — C Class Distribution and service fees: A Class R Class 65 Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Swap agreement transactions ) Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Swap agreements ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 19 Statement of Changes in Net Assets SIX MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) AND YEAR ENDED MARCH 31, 2010 Increase (Decrease) in Net Assets September 30, 2010 March 31, 2010 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) — R Class ) — Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 20 Notes to Financial Statements SEPTEMBER 30, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization — American Century Government Income Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Massachusetts business trust. Inflation-Adjusted Bond Fund (the fund) is one fund in a series issued by the trust. The fund is diversified under the 1940 Act. The fund’s investment objectives are to seek total return and inflation protection consistent with investment in inflation-indexed securities primarily issued by the U.S. Treasury, by other U.S. government agencies and instrumentalities, and by other, non-U.S. government entities such as corporations. The following is a summary of the fund’s significant accounting policies. Multiple Class — The fund is authorized to issue the Investor Class, the Institutional Class, the A Class (formerly Advisor Class), the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Sale of the C Class and R Class commenced on March 1, 2010. Security Valuations — Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange the (Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions — For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. 21 When-Issued and Forward Commitments — The fund may engage in securities transactions on a when-issued or forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. In a when-issued transaction, the payment and delivery are scheduled for a future date and during this period, securities are subject to market fluctuations. In a forward commitment transaction, the fund may sell a security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are executed simultaneously in what are known as “roll” transactions. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. The fund accounts for “roll” transactions as purchases and sales; as such these transactions may increase portfolio turnover. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Trustees. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders —Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates — The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 22 2. Fees and Transactions with Related Parties Management Fees — The trust has entered into a Management Agreement (the Agreement) with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, C Class and R Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended September 30, 2010, was 0.47% for the Investor Class, A Class, C Class and R Class and 0.27% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively, the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended September 30, 2010, are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Purchases of investment securities, excluding short-term investments, for the six months ended September 30, 2010, totaled $728,921,868, of which $632,309,091 represented U.S. Treasury and Agency obligations. Sales of investment securities, excluding short-term investments, for the six months ended September 30, 2010, totaled $402,548,611, of which $369,007,842 represented U.S. Treasury and Agency obligations. 23 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended September 30, 2010 Year ended March 31, 2010(1) Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions — — Redeemed ) ) — — R Class Sold — — Issued in reinvestment of distributions 27 — — 27 Net increase (decrease) March 1, 2010 (commencement of sale) through March 31, 2010 for the C Class and R Class. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 24 The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of September 30, 2010. The Schedule of Investments provides additional details on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities U.S. Treasury Securities — — Corporate Bonds — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Asset-Backed Securities — — Municipal Securities — — Sovereign Governments & Agencies — — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Futures Contracts — — Swap Agreements — ) — Total Unrealized Gain (Loss) on Other Financial Instruments ) — 6. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Other Contracts — The fund may enter into total return swap agreements in order to attempt to obtain or preserve a particular return or spread at a lower cost than obtaining a return or spread through purchases and/or sales of instruments in other markets or gain exposure to certain markets in the most economical way possible. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Swap agreements are valued daily at current market value as provided by a commercial pricing service and/or independent brokers. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The other contract derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 25 Value of Derivative Instruments as of September 30, 2010 Asset Derivatives Liability Derivatives Type of Derivative Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Interest Rate Risk Receivable for variation margin on futures contracts Payable for variation margin on futures contracts Other Contracts Swap agreements — Swap agreements Effect of Derivative Instruments on the Statement of Operations for the Six Months Ended September 30, 2010 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Derivative Location on Statement of Operations Value Location on Statement of Operations Value Interest Rate Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts Other Contracts Net realized gain (loss) on swap agreement transactions Change in net unrealized appreciation (depreciation) on swap agreements 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended September 30, 2010, the fund did not utilize the program. 26 8. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of paydown losses, certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of September 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of March 31, 2010, the fund had accumulated capital losses of $(5,932,838), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(159,657) and $(5,773,181) expire in 2015 and 2017, respectively. 27 Financial Highlights Inflation-Adjusted Bond Investor Class For a Share Outstanding Throughout the Years Ended March 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) Distributions From Net Investment Income ) From Net Realized Gains — ) From Tax Return of Capital — — ) — ) — Total Distributions ) Net Asset Value, End of Period Total Return(3) % % )% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(4) % Ratio of Net Investment Income (Loss) to Average Net Assets %(4) % Portfolio Turnover Rate 11
